Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered March 27, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution witness did not have an independent basis to identify him in court is without merit. The witness had three face-to-face conversations with the defendant in a well-lit area during the course of a drug transaction, and accurately described the defendant in detail prior to viewing him in the police station. Thus, the witness had an independent basis to identify the defendant in court (see, People v Quinitchett, 210 AD2d 438; People v Hyatt, 162 AD2d 713, 714).
Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.